DETAILED ACTION
Statement of Reasons for Allowance	
Claims 3-9, 12-19 (renumbered as 1-15, for issue) are allowed. 
Independent claims 1, and 12 respectively recites the limitations: 
selecting randomly, based on a function to be implemented for the image data and a parameter range which are set one of by a user and by default, one or more processing functions to be performed on the image data and parameters of the one or more processing functions;
processing the image data using randomly selected one or more processing functions and randomly selected parameters, to obtain new image data with randomness and comprehensiveness as augmented image data; and
repeating the selecting and the processing until a reguired amount of augmented image data is generated,
wherein the one or more processing functions comprise:
spatial transformation, illumination change, noise filtering, scene synthesis and event modification.
wherein the selected one or more processing functions are performed in a random order, and
when the selected one or more processing functions comprise the scene synthesis, the scene synthesis is first performed on the image data, and then processing functions other than the scene synthesis are performed in a random order.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/WEI WEN YANG/           Primary Examiner, Art Unit 2667